DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robert D. Hillhouse US 7093282 (hereinafter Hillhouse).
As per claim 19, Hillhouse teaches:  A computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to:
receive, at a device, a login attempt (Hillhouse; col. 3, lines 41-50);
permit login responsive to a determination that the login attempt indicates a password comprising at least one dynamic character that conforms to at least one preestablished criterion (Hillhouse; col. 4, lines 32 through col. 5, line 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hillhouse in view of Guillermo Averboch et al. US 20180077131(hereinafter Averboch).
As per claim 20, the rejection of claim 19 is incorporated herein. Hillhouse does not explicitly teach; however, Averboch discloses: the device is a first device, wherein the login is login to the first device, and wherein the password is not transmitted to a second device different from the first device as part of the login attempt (“Dynamic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hillhouse with the methods of Averboch to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance utilization of local resources for user authentication.


Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Armer US 10097557 (hereinafter Armer) in view of Robert D. Hillhouse US 7093282 (hereinafter Hillhouse).
As per claim 1, Armer teaches: A first device, comprising:
at least one processor; and
storage accessible to the at least one processor (Armer: fig. 2, server 14) and comprising instructions executable by the at least one processor to:
receive password input from a second device (“the document server is configured to receive a username and password from the first user device” Armer: col. 27, lines 61-63);
Armer also, teaches: permit a login via the first device (Armer: col. 27, lines 63-67);
Armer does not teach; however, Hillhouse discloses: determine whether the password input indicates at least one predetermined character and at least one dynamic character that conforms to at least one preestablished parameter (the dynamic 
responsive to a determination that the password input indicates the at least one predetermined character and at least one dynamic character that conforms to the at least one preestablished parameter, permit a login (Hillhouse: Abs., col. 4, line 57 through col. 5, line 3 and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Armer with the methods of Hillhouse to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the security of password by combining static and dynamic characters. 
As per claim 2, the rejection of claim 1 is incorporated herein. Armer does not explicitly teach; however, Hillhouse discloses: the at least one preestablished parameter is selected by a user associated with the password input prior to the determination (Hillhouse: col. 1, lines 17-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Armer with the methods of Hillhouse to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to make the password easy to remember by a user.
As per claim 3, the rejection of claim 1 is incorporated herein. Armer does not explicitly teach; however, Hillhouse discloses: the at least one preestablished parameter changes daily (Hillhouse: Abs., col. 4, line 57 through col. 5, line 3 and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Armer with the methods of Hillhouse to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to make the password easy to remember by a user and at the same time hard to hack.
As per claim 4, the rejection of claim 1 is incorporated herein. Armer does not explicitly teach; however, Hillhouse discloses: the at least one preestablished parameter pertains to the current time of day when the password input is received (Hillhouse: Abs., col. 4, line 57 through col. 5, line 3 and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Armer with the methods of Hillhouse to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to make the password easy to remember by a user and at the same time hard to hack.
As per claim 5, the rejection of claim 1 is incorporated herein. Armer does not explicitly teach; however, Hillhouse discloses: the at least one preestablished parameter pertains to a day of the month on which the password input is received (Hillhouse: col. 4, line 32-43).
of Hillhouse to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to make the password easy to remember by a user and at the same time hard to hack.
As per claim 7, the rejection of claim 1 is incorporated herein. Armer does not explicitly teach; however, Hillhouse discloses: the at least one preestablished parameter requires the at least one dynamic character to be placed at a particular location within a password establishing the password input (a formula is used to place the static and the dynamic characters of a password in a specific order. Hillhouse: col. 4, line 57-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Armer with the methods of Hillhouse to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to make a structured password.
As per claim 8, the rejection of claim 1 is incorporated herein. Armer does not explicitly teach; however, Hillhouse discloses: the at least one dynamic character comprises at least first and second dynamic characters, and wherein the at least one preestablished parameter requires the first and second dynamic characters to be placed in a particular sequence within a password establishing the password input (the password includes time and date as dynamic characters and user name as static 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Armer with the methods of Hillhouse to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to make a structured password.
As per claim 9, the rejection of claim 1 is incorporated herein. Armer does not explicitly teach; however, Hillhouse discloses: the at least one dynamic character comprises first, and second dynamic characters, wherein the at least one preestablished parameter requires the first dynamic character to be placed at a first location within a password establishing the password input (Hillhouse: col. 4, line 57 through col.5, line 3, the location of time in the password), and wherein the at least one preestablished parameter requires the second dynamic character to be placed at a second location within the password (Hillhouse: col. 4, line 57 through col.5, line 3, see  the location of date in the password), the first, location being different from the second location (Hillhouse: col. 4, lines 60-67, see the equation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Armer with the methods of Hillhouse to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were 
As per claim 10, the rejection of claim 9 is incorporated herein. Armer does not explicitly teach; however, Hillhouse discloses: The at least one preestablished parameter requires that the first and second dynamic characters pertain to different types of information (Hillhouse: col. 4, lines 60-67, see the equation the type of information are different, time and date).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Armer with the methods of Hillhouse to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to make a more secure structured password.
As per claim 11, the rejection of claim 9 is incorporated herein. Armer does not explicitly teach; however, Hillhouse discloses: the at least one preestablished parameter requires that the first and second locations be separated in the password by at least a first predetermined character of the at least one predetermined character (Hillhouse: col. 4, lines 60-67, see the equation, user name is in between the dynamic characters for time and date in the password). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Armer with the methods of Hillhouse to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were 
As per claim 12, the rejection of claim 9 is incorporated herein. Armer does not explicitly teach; however, Hillhouse discloses: the first location is established by the initial character in the password, and wherein the second location is established by the last character in the password (Hillhouse: col. 4, lines 60-67, the password starts with the time (first location) and ends with date (second location)).
As per claim 13, the rejection of claim 1 is incorporated herein. Armer teaches: the first device is established by a server (“the document server is configured to receive a username and password from the first user device” Armer: col. 27, lines 61-63), and wherein the login is for one or more of: login to an email account, login to a content streaming service, login to a website (Armer: fig. 2 and col. 20, lines 8-17).
As per claim 14, Armer teaches:  A method, comprising:
receiving, at a first device, a login attempt from a second device (“the document server is configured to receive a username and password from the first user device” Armer: col. 27, lines 61-63);
Armer also, teaches: logging the second device into the user account responsive to determining that the password input conforms to the at least one criterion (Armer: col. 27, lines 63-67);
Armer does not teach; however, Hillhouse discloses:
determining whether the login attempt indicates a password comprising at least one predetermined character and at least one dynamic character that conforms to at least one criterion, both the at least one predetermined character and the at least one criterion being associated with a particular user account for which the login attempt is made (the dynamic character can be a day of the week and hour which confirm to parameter of date and time. Hillhouse: Abs., col. 4, line 57 through col. 5, line 3 and fig. 2,).
the password input indicates the at least one predetermined character and at least one dynamic character that conforms to the at least one criterion  (the password includes time and date as dynamic characters and user name as static characters are used in a specific order according to a formula. Hillhouse: col. 4, line 57-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Armer with the methods of Hillhouse to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the security data by combining static and dynamic characters in a specific format in a password.
As per claim 15, this claim defines a method that corresponds to system od claim 2 and does not define beyond limitations of claim 2. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 2.
As per claim 16, this claim defines a method that corresponds to system of claim 3 and does not define beyond limitations of claim 3. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 3.
As per claim 17, the rejection of claim 14 is incorporated herein. Armer does not explicitly teach; however, Hillhouse discloses: the at least one criterion pertains to one or more of: the current time of day when the login attempt is received, a day of the month on which the login attempt is received, a closing value of a financial index on the day before the login attempt is received, input from a biometric sensor (Hillhouse: col. 4, line 57 through col. 5, line 3 and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Armer with the methods of Hillhouse to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to make the password easy to remember by a user and at the same time hard to hack.
As per claim 18, the rejection of claim 14 is incorporated herein. Armer does not explicitly teach; however, Hillhouse discloses: the at least one criterion requires the at least one dynamic character to be placed at a particular location within the password (Hillhouse: col. 4, line 57 through col.5, line 3, see the location of date in the password).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Armer with the methods of Hillhouse to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to make a structured password.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Armer in view of Hillhouse and further in view of Masaaki Tokuyama US 20180137265 (hereinafter Tokuyama).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Armer and Hillhouse does not teach; however, Tokuyama discloses: the at least one preestablished parameter pertains to input from a biometric sensor (system utilizes the user’s voice for biometric authentication. Tokuyama: para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Armer and Hillhouse with the teachings of Tokuyama to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to further secure the system resources be adding biometric factor in the authentication process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493